Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 recites the limitation "the MMEC is" and “the reserved address space” in line 2. 
Claim 51 recites the limitation “the reserved address space” in line 2. 
 There is insufficient antecedent basis for these limitations in the said claims, appropriate correction is required.

Claim Objections
Claims 39, 49-50 and 52 are objected to under 37 CFR 1.75(c) as being in improper form because the subject claims refer back to cancelled dependent claims 31 and 44 respectively.  See MPEP § 608.01(n).  Accordingly, the claims 39, 49-50 and 52 have not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30,33-38,40-43,46-48,51 and53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2014/0313889 A1) hereinafter as Jeong in view of Ianev et al (USP 10,631,356 B2) hereinafter as Ianev.

Regarding claim(s) 30, Jeong discloses a method of operating a mobile management control entity (MBC) that is adapted for communicating with an Access Node (AN) (see Fig(s). 2 MME communicates with eNode B which is same as access node AN), the method comprising the MBC:
transmitting an overload message indicative of a started overload situation or overload situation that is risking to start (see Fig(s). 2 the MME 200 sends an overload message 200 to the enodeB see also ¶ 53 and 60 describing the MME transmitting an Information Element (IE) as shown in Table 1 is included in an overload start message transmitted from the MME to an eNodeB in operation 400 of FIG. 4A and operation 500 of FIG. 5A… The overload action IE is included in an overload start message and is transmitted from an MME to an eNodeB, see ¶ 95….. a traffic load reduction is included in the overload message sent from the MME to the enodeB see Fig(s). 4B step 420 overload stop message to reduce traffic); wherein the traffic reduction comprises blocking, rejecting, ignoring, or selectively restricting traffic (to reduce the overload, a process of blocking connections of new UEs may be executed in the mobile communication system see ¶ 4….or a corresponding MME may transmit a command to restrict the connection of a UE to an eNodeB using an overload start message, see ¶ 4).
Jeong fails to explicitly recite type of traffic communicating between UE and AN.
Ianev discloses type of traffic communicating between UE and AN (see col 2 lines 24-35 specific feature provisioning for specific user or traffic types and isolating various types of users and traffic from each other).
Provisioning bandwidth usage for different traffic types allows for maximum efficiency across a network.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Ianev within Jeong, so as to enhance overall network performance by restricting the different traffic type flows within a network as appropriate for maximum network efficiency.

Regarding claim(s) 33 and 46, Jeong discloses wherein the erroneous traffic indication is associated with a reserved identity space to which User Equipment’s (UEs) may be assigned (see Table 2, reserved space is GUMMEI).

Regarding claim(s) 34 and 47, Jeong discloses wherein the MBC is a Mobility Management Entity (MME) (see Fig(s). 2 MME); wherein AN is an eNodeB (see Fig(s). 2); and wherein the reserved identity space is a Globally Unique Mobile Management Entity Identifier, (GUMMEI) list information element comprising a list of MME Code (MMEC) identities reserved for being assigned to UE’s being subject to traffic reduction (see ¶ 96, a message type IE, an overload response IE, a GUMMEI list IE, a traffic load reduction indication IE).

Regarding claim(s) 35 and 48, Jeong discloses wherein the list of MMEC identities reserved for being assigned to UE’s being subject to traffic reduction are chosen so as not to correspond to any MME’s being used at a given time in a Public Land Mobile Network (Table 7, illustrates visited PLMNs ID and therefore it is interpreted that PLMNs are only accessed at certain times as needed.).

Regarding claim(s) 36, Jeong discloses the MBC, after having transmitted the overload message comprising the indication of the type of traffic to be reduced: performing a determination as to reduce traffic for a User Equipment (UE) (see Fig(s). 2); and wherein the reserved identity space is a Globally Unique Mobile Management GUMMEI list IE, a traffic load reduction indication IE); assigning the UE to an identity within the reserved identity space associated with the type of traffic to be reduced (see ¶ 96, the overload start message includes IEs that are conventionally included in the overload start message i.e. a message type IE, an overload response IE, a GUMMEI list IE and therefore having a reserved address space.), transmitting a further message with the assigned identity of the UE to the AN.  

Regarding claim(s) 37, Jeong discloses wherein the further message is an attach accept message, Traffic Area Update (TAU) accept message, or Globally Unique Temporary ID (GUTI) reallocation command (see ¶ 64,  When the UE receives the RRC connection setup message from the eNodeB, the UE transmits an RRC connection setup complete message and an MME connection request (attach request) message to the eNodeB in operation 210).  

Regarding claim(s) 38 and 51, Jeong discloses wherein a UE is assigned to a Globally Unique Temporary ID (GUTI) in which the MMEC is chosen from the reserved address space (see ¶ 96, the overload start message includes IEs that are conventionally included in the overload start message i.e. a message type IE, an overload response IE, a GUMMEI list IE and therefore having a reserved address space.).

Regarding claim(s) 40, Jeong discloses a method of operating an Access Node (AN) that is adapted for radio access to User Equipments (UEs), wherein the AN communicates with a mobility control entity (MBC) (see Fig(s). 2 MME communicates with eNode B which is same as access node AN) the method comprising: 
receiving, from the MBC, an overload message indicative of a started overload situation or overload situation that is risking to start, the overload message comprising an erroneous traffic indication Information Element (IE) identifying a type of traffic to be reduced to or from the AN (see Fig(s). 2 the MME 200 sends an overload message 200 to the enodeB see also ¶ 53 and 60 describing the MME transmitting an overload message to the enodeB),  the overload message comprising an erroneous traffic indication Information Element (IE) identifying traffic to be reduced to or from the AN (see ¶ 91, 95-96 an overload action Information Element (IE) as shown in Table 1 is included in an overload start message transmitted from the MME to an eNodeB in operation 400 of FIG. 4A and operation 500 of FIG. 5A… The overload action IE is included in an overload start message and is transmitted from an MME to an eNodeB, see ¶ 95….. a traffic load reduction is included in the overload message sent from the MME to the enodeB see Fig(s). 4B step 420 overload stop message to reduce traffic);
receiving, from the MBC, a further message indicating a UE associated with the indication of the type of traffic to be reduced; and blocking, rejecting, ignoring, or selectively restricting traffic to or from the UE belonging to the indication of the type of traffic to be reduced (to reduce the overload, a process of blocking connections of new UEs may be executed in the mobile communication system see ¶ 4….or a restrict the connection of a UE to an eNodeB using an overload start message, see ¶ 4).
Jeong fails to explicitly recite type of traffic communicating between UE and AN.
Ianev discloses type of traffic communicating between UE and AN (see col 2 lines 24-35 specific feature provisioning for specific user or traffic types and isolating various types of users and traffic from each other).
Provisioning bandwidth usage for different traffic types allows for maximum efficiency across a network.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Ianev within Jeong, so as to enhance overall network performance by restricting the different traffic type flows within a network as appropriate for maximum network efficiency.

Regarding claim(s) 41 and 54, Jeong discloses wherein the indication is associated with a reserved identity space to which UEs may be assigned (see ¶ 128, The RRC connection request message includes message type information and an identifier of the UE assigned from an Old MME); wherein the further message comprises an assigning of the UE to an identity within the reserved identity space associated with the type of traffic to be reduced (type of traffic reduction is taught within Ianev as in claim 40); wherein the method further comprises receiving an attach request from a UE (see ¶ 64,  When the UE receives the RRC connection setup message from the eNodeB, the UE transmits an RRC connection setup complete message and an MME connection request (attach request) message to the eNodeB in operation 210).  

Regarding claim(s) 42 and 55, Jeong discloses wherein the UE is assigned to a Globally Unique Temporary ID (GUTI) in which a MME Code (MMEC) is chosen from a reserved an address space associated with the indication of the type of traffic to be reduced (see ¶ 96, a message type IE, an overload response IE, a GUMMEI list IE, a traffic load reduction indication IE); and wherein the further message is an attach accept message, a Traffic Area Update (TAU) accept message, or a Globally Unique Temporary ID (GUTI) reallocation command (see ¶ 64,  When the UE receives the RRC connection setup message from the eNodeB, the UE transmits an RRC connection setup complete message and an MME connection request (attach request) message to the eNodeB in operation 210).  

Regarding claim(s) 43 and 53, they recite features similar to claims 30 and 40 respectively and therefore rejected for same reasoning’s.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/RAJ JAIN/Primary Examiner, Art Unit 2411